Title: Enclosure: Instructions for the Use of a Carding Machine, [ca. 13 March 1813]
From: Burwell, William A.
To: 


            Directions for using the Carding Engine
            
            Make the feeding frame fast in front of the Engine, by means of the  irons and screw rod, and so placed that the cards on the main Cylinder will just pass the fluted Rollers without touching them.—The upper fluted Roller is kept down on the under one by two wires () hooked ovev over the pivots of it at the ends, & under two small iron levers () one end of which is put into a small wire staple in the frame of the Engine, and a weight hung on the other end. The small roller that has cards on it, and attat attached to the feeding, frame, is for keeping the fluted rollers clean, and must be so placed that it will pass as near as possible to the upper one, and to the cards on the main Cylinder without touching either. move the feeding rollers by a X band from pully B on the doffer to pully A on the under one. move the cleaning roller by an open band from pully K on the other end of the doffer to pully I on it. Take out the funnel and board and the callender roller. G and the Engine ready for work. (all the other parts and bands being left in order by the maker) Begin by weighig weighing 1½ oz of clean cotton and spreading a part of it on the feeding cloth as even as possible and within about two inches of the sides, (if the cotton is spred spread too wide on the feeding cloth it will cause the fleece to be so wide, that it will not go in between the sides of the frame, when it is to be carded again.) Set the Engine in motion And as soon as the comb begins to take any cotton off the Doffer, guide it between the callender roller & the Drum, & it adhere to the Drum and wrap round it; continue to feed on the 1½ oz in about the time the Drum will turn round 10 times, when it is all fed on, leave a space of about 1 8 inches without cotton, then go on with the other 1½ oz. and when that space is nearly out of sight tear the fleece on the drum straight across from one end of the drum to the other, roll it up carefully as the drum turns on, like a piece of cloth, untill it is all off, and  lay to one side, for finishing; by this time the other 1½ oz will begin to come through, guide it on the drum as before & guide it on thus till there is as much broke as convenient, Unhook the band that turns the board and put it on without crossing; replace the funnel and the board and callender roller G Turn down the arms HH and put the conveying roller F into them, turn by an open band from a groove near the end of the callender roller E to the groove near the end of it; clean all the cotton out of the cards, both off the flats and main Cylinder. Open and Spread  one end of fleece, carefully on the feeding cloth, & set the Engine in motion, take t away the first cotton that the comb begins to take off the Doffer. till the sliver: begins to come off the full thickness, then convey it through the funnel, between callender rollers, over the conveying roller F & into a large tin can. As the work goes on unroll the fleeces, carefully joining one to another on the cloth so that the place where they are joined will be of the same thickness as other parts When the cards get loaded with dirty cotton & seeds, they must be cleaned, the flats must be cleaned often and may be done as the Engine turns round by taking off one at a time. When the card teeth get dull they must be ground up sharp again, by the Emery boards, as follows, take off all the bands & flats & slip the doffer back, put the Emery board R in place of the flat marked II & III & regulate by means of the screw nuts so that the points of the teeth will just touch the emery from one end of the boards to the other, turn the Cylinder the contrary way from carding; screwing the emery board closer as the teeth are ground, off till they are all sharp again. The doffer may be ground by holding the emery board S carefully on it with the hands (but is better to fix it between the screw nuts on the goose-necks) turning the same way as when carding, but much faster, by an open band from pully M on the main cylinder to pully K on the doffer.
            
            The flats are ground by the large Emery Roller fixed in the place of the Drum and turned by a band from pully M, out of the main cylinder to agree near the end of it (or if convenient in a turning leath) Hold them on lightly and carefully till shapsharp in fixing the Engine for carding again place the flat nearest the feeding rollers so that a cent would pass between it and the cards on the main cylinder, the next one a little closer & so on & so on so that the last one will be just so close as not to touch; The doffer as close as possible not to touch, the Comb just so as to touch the doffer See that all the screws are tight and band not so tight as to cause engine to work hard, nor so slack as to slip.—When the Emery is worn off the boards and roller it may be renewed by putting on a good coat of glue, and while wet, as much coarse Emery as will cover it completely, let it dry and brush off all the loose Emery & will be fit for use—
            For the drawing and roving.
            
            See that all the weights, Levers, and Saddles, press fairly on the upper rollers, so as to keep them well down on the fluted ones (in the same manner that the spinning machine is fixed) Take two cans full of slivers from the carding Engine, put an end of each between the guide tins behind the back roller, & between the fluted & covered rollers (one sliver to each boss nearest the end where the pullys are) turn the rollers so as to bring the ends through unite them and put them through the tin funnel, between the small callender roller & so into one of the smaller tin cans; drawing goes on, be carefull not to let one sliver go on without another and see that the cotton does not break or wrap round the rollers, instead of running through into the can, if it is intended for very coarse yarn this one drawing may do, but if for fine it must be drauwn 2 3 or 4 times in proportion to the quality wanted, uniting 2 3 or 4 of the first into one as convenient, taking it now to the roving boss, proceed as with the drawing, only running it into the twisting lanthorn instead of the can uniting 2 3 or 4 into one at pleasure, so as in some measure proportion the size of the rove to the size of the yarn wanted, being carefull to put the band that turns the lanthorn into  proper groove so that the twist in the rove may suit its size, If the cotton, is apt to wrap round the rollers (as it will sometimes in damp weather) a little very fine powderd Chalk may be used on them to  advantage.
             when the leather covering on the upper rollers gets loose or dirty it must be coverd anew with the same kind of leather or good Buckskin;  the Drawing and Roving is drove by a Band from Pully O at the main Cylinder shaft of the Carding Engine to Pully P. on it—
          